11 So. 3d 1005 (2009)
Darrell E. CLARK and Clark's Well Drilling, Inc., a dissolved Florida corporation, Appellants,
v.
TOWN OF GRAND RIDGE, Appellee.
No. 1D09-1813.
District Court of Appeal of Florida, First District.
July 6, 2009.
Walter E. Forehand, and Edwin A. Steinmeyer, Lewis, Longman & Walker, P.A., Tallahassee, for Appellants.
H. Matthew Fuqua, Bondurant & Fuqua, P.A., Marianna, for Appellee.
PER CURIAM.
DISMISSED. See Staten v. Gonzalez-Falla, 855 So. 2d 247 (Fla. 1st DCA 2003) (dismissing premature appeal where order reserved jurisdiction to determine metes and bounds of real property).
WEBSTER, BENTON, and ROBERTS, JJ., concur.